DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/24/2020 fails to comply with 37 CFR 1.98(a)(2)(ii) because it does not include a copy of the “ISR for PCT/CN2018/094555” form WIPO. This document is relevant to the instant application, and should be submitted to facilitate the examination process.
Patent Office conducted prior art search and found a paper published by one the inventors of the instant application. The paper found has not been provided in the IDS form, but is deemed closely related to the examination of the instant applicant. Pursuant to 37 CFR 1.105, individuals identified under 1.56(c) and the Assignee of the instant application, should submit any publications published before 12/22/2016 if they are considered relevant to the instant application, to facilitate the examination process.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 3 and 11 recite the power flow equation constraint comprising terms (vij,LS+ ɵij,LS) which are not correct since voltage can not be added to an angle. For continuing examination purpose, ɵij,LS has been construed as being deleted. Claims 4, 5, 12 and 13 are also rejected since they depend on claim 3 or 11 and have inherited the same deficiency. 
In claims 4 and 12, the limitations related to ɵij,LS should be also deleted since ɵij,LS has been construed as being deleted to continue the examination. 
Claim 9 recites the limitation “a dispatch method” which is not compatible with the “dispatch device” recited in its dependent claims. For continuing examination purpose, this limitation has been construed as "a dispatch device”. Claims 10-16 are rejected since they depend on claim 9 and have inherited the deficiency.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 17 of U.S. Patent No. 10,361,561 B2 to Wu (hereinafter as “Pat_561”). 
	Application claim 1 is anticipated by patent claim 1.	Table has been created below to compare claims 1 of the instant application and claim 1 of the Pat_561.
Instant application 
Pat_561
1. A dispatch method for a power system, comprising:




establishing an optimal power flow model, wherein the optimal power flow model comprises an objective function and constraints, the objective function is configured to indicate a minimum total cost of active power production and reactive power production of generators;


solving the optimal power flow model to obtain dispatch parameters for the power system; and


dispatching the power system based on the dispatch parameters.

A dispatching method for an integrated transmission and distribution network, wherein the integrated transmission and distribution network comprises a transmission network and at least one distribution network, the method comprises:

           

establishing a dispatch model of the integrated transmission and distribution network, wherein the dispatch model comprises an objective function and constraints, the objective function is a minimizing function of a total generation cost of the transmission network and the at least one distribution network under the constraints;


solving the dispatch model to obtain dynamic dispatch parameters for the integrated transmission and distribution network; and


dispatching the integrated transmission and distribution network according to the dynamic dispatch parameters;


wherein the total generation cost of the transmission network and the at least one distribution network is established by a formula of:
∑ t ∈ T ⁢ ⁢ ∑ i ∈ G trans ⁢ C i trans ⁡ ( pg i , t trans ) + ∑ t ∈ T ⁢ ∑ k ∈ DIST ⁢ ∑ i ∈ G dist , k ⁢ C i dist , k ⁡ ( pg i , t dist , k ) ( 1 )
where, T is an index set of dispatching time horizon, Gtrans is an index set of generator bus numbers in the transmission network, DIST is an index set of the at least one distribution network, Gdist,k is an index set of generator bus numbers in a distribution network k, Ci trans (pgi,t trans) is a cost 


In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 1 of Pat_561 teaches all the limitations of claim 1 of the instant application. Although the claims at issue are not identical, it has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Similarly, claims 9 and 17 of instant application are also anticipated by claims 12 and 17 of Pat_561 respectively. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Yang (“Optimal Power Flow Based on Successive Linear Approximation of Power Flow Equations”, by Zhifang Yang, ISSN: 1751-8687, 1751-8695; DOI: 10.1049/iet-gtd.2016.0547, IET Generation, Transmission & Distribution, 2016, Vol.10(14), p.3654, published in November 2016, hereinafter as “Yang”).

Regarding claim 1, Yang teaches:
A dispatch method for a power system, comprising:
establishing an optimal power flow model (FIG. 1: an OPF model is built and solved), wherein the optimal power flow model comprises an objective function (Equation 34) and constraints (Section 3.3), the objective function is configured to indicate a minimum total cost of active power production and reactive power production of generators (Section 3.3, and Equations 34 and 42);
solving the optimal power flow model to obtain dispatch parameters for the power system (FIG. 1: the OPF model is solved to obtain dispatch parameters); and
dispatching the power system based on the dispatch parameters (FIG. 1 and Abstract: the obtained parameters are used to dispatch the power for a power system with optimal result).
Yang teaches specifically (underlines are added by Examiner for emphasis):


    PNG
    media_image1.png
    420
    445
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    49
    344
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    53
    438
    media_image3.png
    Greyscale

[Abstract]: In this study, the authors introduce a new solution to the alternating current optimal power flow problem based on successive linear approximation of power flow equations….
[Section 3.3 Proposed OPF model]: … In the OPF model, constraint (35) represents the power flow equations. Constraints (36) and (37) are the nodal injection equations. Constraint set (38) represents the linearised apparent branch flow limits. Constraints (39)–(41) are the operation limits for the generator active power outputs, generator reactive power outputs and voltage limits, respectively. …
	There are several objective functions for OPF problems, such as minimising operation costs, losses, constraint violations and control deviations. Most objectives are convex and can be conveniently linearised if necessary. In this paper, the objective function given by MATPOWER is used, which minimises the operation costs.

regarding claim 2, Yang teach all the limitations of claim 1. 
Yang further teaches:
the objective function of the optimal power flow model is expressed by:

    PNG
    media_image4.png
    57
    307
    media_image4.png
    Greyscale

where Pg denotes an active power production of a generator g, Qg denotes a reactive power production of the generator g, ϛ denotes a generator set, fPg (Pg) denotes a cost function of Pg, fPg (Qg) denotes a cost function of Qg (Equations 34 and 42)·

Regarding claim 3, Yang teach all the limitations of claim 1.
Yang further teaches:
the constraints comprise a power flow equation constraint, a startup mode of the optimal power flow model comprises a cold-start mode and a hot-start mode,
the power flow equation constraint is expressed by:

    PNG
    media_image5.png
    97
    554
    media_image5.png
    Greyscale

where Pij denotes an active power flow of a branch (i,j), Qij denotes a reactive power flow of the branch (i,j), vi denotes a voltage magnitude of a bus i, vj denotes a voltage magnitude of a bus j, ɵi denotes a voltage angle of the bus i, ɵj denotes a voltage angle of the bus j, vij denotes a voltage magnitude difference between the bus i and the bus j of the branch (i,j), vij=vi-vj, ɵij denotes a voltage angle difference between the bus i and the bus j of the branch (i,j), ɵij= ɵi- ɵj, gij,kP and bij,kP denote active balance coefficients of kth iteration,  bij,kQ and gij,kQ denote reactive balance coefficients of kth iteration, vij,LS denotes an effect of voltage magnitude on network loss, ɵij,LS denotes an effect of voltage angle on the network loss, k is an integer greater than or equal to 0 (Equations 24 and 25. The ɵij,LS should be used hence are deleted).

Regarding claim 4, Yang teach all the limitations of claim 3.
Yang further teaches:
vij,LS is expressed by:

    PNG
    media_image6.png
    136
    468
    media_image6.png
    Greyscale

wherein vij,est denotes an estimated voltage magnitude difference between the bus i and the bus j of the branch (i,j), vi,est denotes an estimated voltage magnitude of the bus i, vj,est denotes an estimated voltage magnitude of the bus j, vij,k-1 denotes a voltage difference of the branch (i,j) obtained from (k-1)th iteration (Equation 17. When k-1=0 the iteration just starts, the estimated values for voltages are used).

Regarding claim 5, Yang teach all the limitations of claim 3.

the active balance coefficients gij,kP and bij,kP are expressed by:

    PNG
    media_image7.png
    86
    520
    media_image7.png
    Greyscale

the active balance coefficients bij,kQ and gij,kQ are expressed by:

    PNG
    media_image8.png
    89
    503
    media_image8.png
    Greyscale

where bij denotes a susceptance of the branch (i, j), sij,k1 and sij,k0 are coefficients for a Taylor series expansion of a sine function, and cij,k1 and cij,k0 are coefficients for a Taylor series expansion of a cosine function (Equations 26, 27, 28 and 29),
wherein sij,k1 and sij,k0 are expressed by (Equations 5 and 6):

    PNG
    media_image9.png
    43
    513
    media_image9.png
    Greyscale

cij,k1 and cij,k0 are expressed by:

    PNG
    media_image10.png
    50
    415
    media_image10.png
    Greyscale


Regarding claim 6, Yang teach all the limitations of claim 1.
Yang further teaches:
the constraints comprise a nodal balance constraint, and the nodal balance constraint is expressed by:

    PNG
    media_image11.png
    73
    265
    media_image11.png
    Greyscale

where Ki denotes a set of buses connected to a bus i through branches, gii denotes a ground conductance of the bus i, and bii denotes a ground susceptance of the bus i (Equations 30 and 31).

Regarding claim 7, Yang teach all the limitations of claim 1.
Yang further teaches:
the constraints comprise a nodal injection constraint, and the nodal injection constraint is expressed by:

    PNG
    media_image12.png
    77
    295
    media_image12.png
    Greyscale

where ϛi denotes a set of generators connected to a bus i, Pd,i denotes an active load consumption at the bus i, Qd,i denotes a reactive load consumption at the bus i (Equations 36 and 37).

Regarding claim 8, Yang teach all the limitations of claim 1.
Yang further teaches:
the constraints comprise a linearized power flow constraint, and the linearized power flow constraint is expressed by:

    PNG
    media_image13.png
    46
    636
    media_image13.png
    Greyscale
	where K denotes a set of buses; Liju,n and Lijd,m are piecewise segments of the optimal power flow model (Equation 38).

Claim 9 recites a dispatch device to conduct the operation steps of the method of claim 1 with substantially the same limitations. The only additional limitations “processor” and “memory” are needed and inherently taught by Yang. Therefore, claim 9 is also rejected as being unpatentable over Yang. 

Claims 10-16 recite a dispatch device to conduct the operation method of claims 2-8 with patatentably the same limitations, respectively. Therefore, claims 10-16 are also rejected for the same reasons recited in the rejections of claims 2-8, respectively.

Claim 17 recites a non-transitory computer-readable storage medium storing instructions to implement the method of claim 1 with substantially the same limitations. The only additional limitations “storage medium” and “processor of a terminal” are needed and inherently taught by Yang. Therefore, claim 17 is also rejected as being unpatentable over Yang. 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
ZHONG (US 2015/0268644 A1): teaches a method to build and solve an optimal control model for a power system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115